Exhibit Index EXHIBIT NO. (99) Press release, dated July 28, 2008 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate Release For Further Information Refer to: John J. Haines 260-824-2900 FRANKLIN ELECTRIC COMPANY REPORTS RECORD SALES IN SECOND QUARTER 2008 RESULTS Bluffton, Indiana - July 28, 2008 Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $0.66 for the second quarter of 2008, an increase of approximately 135 percent compared to second quarter of 2007 earnings per share of $0.28. Second quarter 2008 net income of $15.3 million increased approximately 130 percent compared to $6.6 million for the same period a year ago. Second quarter sales were a record $201.7 million, up $49.2 million or 32 percent compared to $152.5 million in 2007.Sales from businesses acquired during the last 12 months were $30 million and these businesses achieved organic growth of $4.5 million or 18 percent.Sales revenue increased by $7.0 million in the quarter due to foreign exchange rate changes.Overall organic growth for the quarter, including organic growth achieved by acquired businesses and foreign exchange rate changes, was $23.7 million or 16 percent. Gross profit improved to 32.1 percent of sales in the second quarter of 2008 and was approximately 370 basis points higher than the second quarter of 2007.The Company’s operating income was a record $26.4 million in the second quarter, up $15.3 million or about 140 percent compared to $11.1 million for the second quarter 2007. Operating margins for the quarter were 13.1 percent compared to 7.3 percent last year. Franklin Electric Chairman and Chief Executive Officer R. Scott Trumbull stated, “We were particularly pleased with the margin improvement that we achieved during the second quarter in spite of the residential housing decline and weak general economic conditions in several key market areas. The improvement was broad based as operating margins in Water increased by 480 basis points and in Fueling by 590 basis points.In both Water Systems and Fueling Systems we continued to gain share in key markets and experience significant sales increases in developing regions.While we are benefiting from sales growth in California due to the vapor control mandate, we are laying a solid foundation for sustainable sales and earnings growth in our other Water and Fueling global markets.” Water Systems sales worldwide were $157.4 million, up $37.4 million or 31 percent for the second quarter of 2008 compared to the same period for 2007.The Water Systems segment achieved organic sales growth of 10 percent during the quarter.Organic growth was driven by strong sales to the agricultural segment world wide, increased pump sales in the United States, and solid sales growth in developing regions.Growth in these sectors offset generally weak sales to the residential market in the United States and portions of Western Europe. Water Systems operating income was $26.2 million for the quarter, up $12.0 million or 85 percent versus the second quarter of 2007.Operating margins improved versus prior year by 480 basis points.Water Systems segment margin improvements were the result of higher sales volumes, which combined with spending controls, resulting in significant fixed cost leverage during the quarter.Water Systems margins also benefited from reduced promotional price activity and favorable product mix shifts. Fueling Systems sales worldwide were $44.3 million, an increase of $11.8 million or 37 percent for the second quarter of 2008 compared to the same period for 2007. All of the sales increase for the quarter was organic.Fueling revenue growth was led by vapor recovery system sales in California and sales in international markets. Fueling Systems operating income was $10.9 million, an increase of $4.8 million or about 80 percent versus second quarter 2007. Operating margins improved versus prior year by 590 basis points.The margin improvement primarily resulted from fixed cost leverage due to surging sales. The Company’s selling, general and administrative (“SG&A”) expenses increased by $6.5 million in the second quarter of 2008 compared to the second quarter last year. The acquisitions of Pump Brands (South Africa), the pump division of Monarch Industries (Canada), Schneider Motobombas (Brazil), and Western Pumps (United States) added approximately $5.6 million of SG&A expenses to the Water Systems segment for the second quarter of 2008. Other SG&A increases were primarily related to higher compensation expenses.Second quarter SG&A expenses as a percentage of sales declined by 190 basis points versus prior year. Fixed Costs (which we define as fixed manufacturing costs, restructuring costs and SG&A less commissions) leverage improved operating margin about 360 basis points during the second quarter of 2008 versus the second quarter 2007. The Company anticipates fixed spending leverage will improve operating margin about 220 basis points for the full year 2008 from 2007. The ramp up of the new pump plant in Linares, Mexico will cause the Company’s fixed spending rate to be greater in the second half than the first half of the year.There were no restructuring charges in the second quarter of 2008 and there were $0.4 million in the second quarter of 2007. Cash and equivalents were $42.8 million at the end of the second quarter of 2008 versus $63.8 million of cash and investments at the end of the second quarter 2007.
